 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11       FRESNO MSA LIMITED                              Case No. 1:21-cv-00717-NONE-EPG
         PARTNERSHIP,
12                                                       ORDER DIRECTING CLERK OF COURT TO
                           Plaintiff,                    CLOSE CASE IN LIGHT OF PLAINTIFF’S
13                                                       VOLUNTARY NOTICE OF DISMISSAL
              v.
14
         CITY OF FRESNO,                                 (ECF NO. 7)
15
                           Defendant.
16

17           Plaintiff Fresno MSA Limited Partnership filed a notice of voluntary dismissal (ECF No.

18   7), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), as Defendant had not filed an

19   answer or motion for summary judgment.1 Accordingly, the Clerk of Court is respectfully

20   directed to assign a district judge to this case, for the purposes of closing the case, and then to

21   close the case.
     IT IS SO ORDERED.
22

23        Dated:    July 12, 2021                                   /s/
                                                            UNITED STATES MAGISTRATE JUDGE
24

25

26
     1
       The notice does not state whether the dismissal is with or without prejudice. Pursuant to Federal Rule of
27   Federal Procedure 41(a)(1)(B), “[u]nless the notice or stipulation states otherwise, the dismissal is without
     prejudice. But if the plaintiff previously dismissed any federal- or state-court action based on or including
28   the same claim, a notice of dismissal operates as an adjudication on the merits.”
                                                            1
